Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive in view of structure taught in the rejections below.
Applicants’ argument that the references do anticipate the claims is not persuasive since each and every structure claimed is rejected by references below.
Applicants argument to case law is also not persuasive since examiner has provided motivation to combine and further has provided anticipation rejection that teaches all structural limitation of the claims.
Applicants argument with regard to the plurality of elements which modify rigidity of the sealing body runs obliquely to a longitudinal axis of the sealing body is taught by Kato, since the projections or depressions inherently create rigidity property just like applicant’s invention. Furthermore the plurality of projections or depressions run obliquely to a longitudinal axis as shown by Kato.
Applicants argument with regard to positive or negative angle is taught by Yasutsue and the reference of Kato already teaches to have projections on side opposite to the sealing surface.
Applicants argument that the projection of Yasutsue are on sealing surface is not correct since both 22a and 22b exist , see figure 3. Applicant has interpreted the reference incorrectly. Examiner is teaching that when one surface (surface 22a, left figure 3) is the contact surface the non-contact surface having 22b other having projections is positively angled and when another surface (22b, right figure 3) is the contact surface the non-contact surface having 22a is negative angled. Further evidence is provided by Borowski that projection or depressions exist with both positive and negative angles (e.g. figures 7-8).
Applicants’ argument is not persuasive with regard to Yasutsue since one can provide angle to provide pumping in different direction (e.g. if angle is obliquely running than pumping occurs which provides a improve benefit of returning fluid being sealed). See entire reference of Yasutsue.
See figure below of Kato teaching that the depressions or projections are angled obliquely relative to a longitudinal axis of the seal body. In short applicants structure is taught by Kato, claimed structure that is a device with a sealing body (e.g. body of 51) with two sides, one side having a substantially (where the term substantially is broad term and/or relative term) smooth (surface facing the shaft is smooth or without recesses or projections) capable of contacting a member (e.g. rotating shaft or a shaft), a second side having projection or depressions (e.g. grooves or depressions 54) that are oblique relative to longitudinal axis of the sealing body (e.g. that is the case since the sealing body is provided at an angle relative to the longitudinal axis of the seal body).

    PNG
    media_image1.png
    339
    462
    media_image1.png
    Greyscale


Applicants has not provided arguments with regard to rejection provided by Kato and Johnen and rejection provided by Kato and Ehrmann. These rejections teach all limitation of the claims.
Furthermore no claims are patentable over the prior and the invention as a whole is not patentable in view of the prior art and rejection below.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show limitation of claim 31, 35, 36, 37, 40-42 and 45-47  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. This objection is provided in the non-final office action to claims 29-30 which are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31, 35, 36, 37, 40-42 and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant should review all claims for proper limitations.
Claim 35, “at least one element”, which is the applicant referring to (e.g. at least one element of the plurality of elements)?
Claims 37, 40, 42, 45 and 47 has similar error as claim 35.
Applicant should review all claims.
	Claims regarding positive and negative or negative angle to other are rejected as not knowing what applicant is trying to claim. Also see 112 rejection of claims 29-30 from non-final office action mailed on 3/7/2022. 
This error occurs through the claims as examiner stated in previous office (see non-final office action mailed on 3/7/2022).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 25-31, 33-37, 39-42, and 44-48  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (e.g. US 2003025276A1). In short applicant has claimed structure that is a device with a sealing body (e.g. body of 51) with two sides, one side having a substantially (where the term substantially is broad term and/or relative term) smooth (surface facing the shaft is smooth or without recesses or projections) capable of contacting a member (e.g. rotating shaft or a shaft), a second side having projection or depressions (e.g. grooves or depressions 54) that are oblique relative to longitudinal axis of the sealing body (e.g. that is the case since the sealing body is provided at an angle relative to the longitudinal axis of the seal body).
Kato discloses a device for sealing an object to be sealed, in particular for sealing a rotating shaft (intended use, see MPEP 2113-2114), having a sealing body (e.g. body of 51) which has a sealing side (e.g. 1st side facing 8) that faces the object to be sealed, and a rear side (e.g. 2nd side having 54) that faces away from the object to be sealed, wherein the sealing body on the rear side has plurality of elements (e.g. groove 54 or projection between each grooves 54, see figure below) which modify the rigidity of the sealing body (e.g. this is taught by Kato since the sealing body has a rear side with varying thickness, the rigidity is a property due to varying thickness of the sealing body as taught by Kato) and which modifies the surface pressure between the sealing body and the object to be sealed (e.g. again intended use MPEP 2113-2114, since the varying thickness is shown by Kato the device is capable of providing modify surface pressure), and in that the plurality of elements which modify the rigidity of the sealing body runs obliquely to a longitudinal axis of the sealing body (e.g. figure below), 

    PNG
    media_image2.png
    772
    503
    media_image2.png
    Greyscale

characterized in that the plurality of elements which modify the rigidity of the sealing body are disposed so as to be distributed about the circumference of the sealing body, that the elements which modify the rigidity of the sealing body are modify the material thickness of the sealing body (e.g. the reference of Kato clearly teaches modified thickness in figure 3 of the sealing body), that the elements which modify the rigidity of the sealing body are a depression or elevation (e.g. see figure 3), and wherein the sealing body on the sealing side is substantially smooth (e.g. that is the case since the inner surface of the sealing body facing the shaft is without depressions or elevations).
Regarding claim 25: The plurality of elements which modify the rigidity of the sealing body have a spacing from a circumferential edge of the sealing body (e.g. see figure 2).
Regarding claim 26: The depressions and/or elevations have a height profile (figure 3 above).
Regarding claim 27: The depression has a depth preferably 30 to 90%, of the material thickness of the sealing body, or the elevation exceeds the material thickness of the sealing body by 25 to 100% (figure 3 shows this). If applicant disagrees to this then a secondary rejection is provided for claim 27.
Regarding claim 28: The elements which modify the rigidity of the sealing body in the plan view run obliquely at an angle between 0.1 degree and 89.9 degree, or between -89.9 degrees and -0.1 degrees, to longitudinal axis of the sealing body (e.g. see figure 2 above, which shows an acute angle).






Regarding claim 31: At least one of the elements which modify the rigidity of the sealing body
and which are disposed so as to be distributed about the circumference of the sealing body, in the plan view, runs in a direction counter to the other elements which modify the rigidity of the sealing body, in the plan view obliquely to the longitudinal axis of the sealing body (e.g. as seen in figure 3).
Regarding claims 33-37, 39-42, 44-47: see rejections above.
Regarding claim 48: The plurality of elements establishes a dynamic sealing effect that results on account of a resulting return pumping effect of the fluid that is deflected in a targeted manner in a direction of a fluid side or media side, respectively (e.g. method or intended use limitation given little or no patentable weight, see MPEP 2113-2114, Furthermore the plurality of elements are capable of pumping medium).
Claim(s) 1, 25-26, 28, 31-32, 34-43 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanzaki (JP2005090527A).
Kanzaki discloses a device (figure below) for sealing an object to be sealed, in particular for sealing a rotating shaft (e.g. intended use, see MPEP 2113-2114), having a sealing body (e.g. SB) which has a sealing side (e.g. side contacting 22a) that faces the object to be sealed, and a rear side (e.g. side having 15) that faces away from the object to be sealed, wherein the sealing body on the rear side has a plurality of elements (e.g. 15) which modify the rigidity of the sealing body and which modifies the surface pressure between the sealing body and the object to be sealed, and in that the plurality of elements which modify modify the rigidity of the sealing body runs obliquely to a longitudinal axis of the sealing body (e.g. see angle(s), annotated figure below), characterized in that the plurality of elements which modify the rigidity (e.g. modify rigidity by 15) of the sealing body are disposed so as to be distributed about the circumference of the sealing body, that the elements which modify the rigidity of the sealing body modify the material thickness (e.g. modify thickness by 15) of the sealing body, that the elements which modify the rigidity of the sealing body are a depression or elevation (e.g. 15), and wherein the sealing body on the sealing side is substantially smooth (e.g. substantially smooth surface capable of contacting 22a).
Regarding claim 25: Tthe plurality of the elements which modify the rigidity of the sealing body have a spacing from a circumferential edge (e.g. edge, see figures below) of the sealing body (e.g. SB, figures below).
Regarding claim 26: The at least one depression or the at least one elevation has a height profile (e.g. height of 15).
Regarding claim 28: The plurality of the elements which modify the rigidity of the sealing body in the plan view run obliquely at an angle between 0.1° and 89.9°, or between -89.9° and -0.1°, to the longitudinal axis of the sealing body (e.g. figure 3 shows positive and negative angles relative to axis L).
Regarding claim 31: At least one of the elements which modify the rigidity of the sealing body and which are disposed so as to be distributed about the circumference of the sealing body, in the plan view, runs in a direction counter to the other elements which modify the rigidity of the sealing body, in the plan view obliquely to the longitudinal axis of the sealing body (e.g. figure 3 shows positive and negative angles relative to axis L).
Regarding claim 32: The plurality of the elements which modify the rigidity of the sealing body widen away from a circumferential edge of the sealing body (figure 7, which shows all limitations of claim 1, 25 and 26, see entire document).
Regarding claim 34: The plurality of the elements which modify the rigidity of the sealing body in the plan view run obliquely at an angle between 0.1° and 89.9° or between -89.9° and -0.1°, to the longitudinal axis of the sealing body (figure 3 shows positive and negative angles relative to axis L).
Regarding claim 35: At least one element which modifies the rigidity of the sealing body in the plan view runs obliquely at a positive angle to the longitudinal axis of the sealing body, and at least one element which modifies the rigidity of the sealing body in the plan view is disposed, counter to the former, obliquely at a negative angle to the longitudinal axis of the sealing body (figure 3 shows positive and negative angles relative to axis L).
Regarding claim 36: The plurality of the elements which modify the rigidity of the sealing body have two inclines of which one, in the plan view, has a positive angle in relation to the longitudinal axis of the sealing body, and of which the other, in the plan view, has a negative angle in relation to the longitudinal axis of the sealing body (figure 3 shows positive and negative angles relative to axis L).
Regarding claim 37: At least one of the elements which modify the rigidity of the sealing body and which are disposed so as to be distributed about the circumference of the sealing body, in the plan view, runs in a direction counter to the other elements which modify the rigidity of the sealing body, in the plan view obliquely to the longitudinal axis of the sealing body (figure 3 shows positive and negative angles relative to axis L).
Regarding claim 38: The plurality of the elements which modify the rigidity of the sealing body widen away from a circumferential edge of the sealing body (e.g. see rejection of claim 32).
Regarding claim 39: The plurality of the elements which modify the rigidity of the sealing body in the plan view run obliquely at an angle between 0.1° and 89.9° or between -89.9° and -0.1°, to the longitudinal axis of the sealing body (e.g. figure 3 shows positive and negative angles relative to axis L).
Regarding claim 40: At least one element which modifies the rigidity of the sealing body in the plan view runs obliquely at a positive angle to the longitudinal axis of the sealing body, and at least one element which modifies the rigidity of the sealing body in the plan view is disposed, counter to the former, obliquely at a negative angle to the longitudinal axis of the sealing body (figure 3 shows positive and negative angles relative to axis L).
Regarding claim 41: The plurality of the elements which modify the rigidity of the sealing body have two inclines of which one, in the plan view, has a positive angle in relation to the longitudinal axis of the sealing body, and of which the other, in the plan view, has a negative angle in relation to the longitudinal axis of the sealing body (figure 3 shows positive and negative angles relative to axis L).
Regarding claim 42: At least one of the elements which modify the rigidity of the sealing body and which are disposed so as to be distributed about the circumference of the sealing body, in the plan view, runs in a direction counter to the other elements which modify the rigidity of the sealing body, in the plan view obliquely to the longitudinal axis of the sealing body figure 3 shows positive and negative angles relative to axis L).
Regarding claim 43: The plurality of the elements which modify the rigidity of the sealing body widen away from a circumferential edge of the sealing body (e.g. see rejection of claim 32).
Regarding claim 48: The plurality of the elements establishes a dynamic sealing effect that results on account of a resulting return pumping effect of the fluid that is deflected in a targeted manner in a direction of a fluid side or a media side, respectively (e.g. method or intended use limitation given little or no patentable weight, see MPEP 2113-2114, Furthermore the plurality of elements are capable of pumping medium).

    PNG
    media_image3.png
    384
    321
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    493
    640
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    540
    395
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28, 31, 32, 33-37, 38, 39-42, 43 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Yasutsue (JP 20000310341A). This rejection applies to having negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis.
Regarding claims 27-31, 33-27, 39-42 and 44-48: Kato discloses the invention as claimed above but fails to disclose that the plurality of elements having a negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis. Yasutsue discloses a sealing lip with one side facing a shaft and a opposite side with elements that are at an angle relative to longitudinal axis in a plan view (e.g. 22a or 22b). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the plurality of elements of Kato to provide angles as taught by Yasutsue, to provide better rigidity and varying rigidity (inherent do to having the plurality of element at an angle). 
Regarding claims 32, 38 and 43: Kato discloses the invention as claimed above but fails to disclose the elements which modify the rigidity of the sealing body widen away from a circumferential edge of the sealing body. Yasutsue discloses a sealing lip with one side facing a shaft and a opposite side with plurality of elements that have varying width. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the plurality of elements of Kato to have varying width as taught by Yasutsue, to provide better rigidity and varying rigidity (inherent do to having width varying, small width will provide more rigidity and wider width provide less rigidity).
Claims 27-31, 32, 33-27, 38, 39-42, 43 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Johnen (US. 6,921,080). This rejection applies to having negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis.
Regarding claims 27-31, 33-27, 39-42 and 44-47: Kato discloses the invention as claimed above but fails to disclose that the plurality of elements having a negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis. Johnen discloses a sealing lip with elements that are at an angle relative to longitudinal axis in a plan view and width and height that varies (e.g. figures 6A-7B). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the plurality of elements of Kato to provide angles and width that varies as taught by Johnen, to provide better rigidity and varying rigidity (inherent do to having the plurality of element at an angle and inherent do to having width varying, small width will provide more rigidity and wider width provide less rigidity).
Claims 27-31, 32, 33-27, 38, 39-42, 43 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ehrmann (US. 5,139,275A). This rejection applies to having negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis.
Regarding claims 27-31, 33-27, 39-42 and 44-47: Kato discloses the invention as claimed above but fails to disclose that the plurality of elements having a negative or positive angle relative to a sealing edge and plan view in relation to longitudinal axis. Ehrmann discloses a sealing lip with elements that are at an angle relative to longitudinal axis in a plan view and width and height that varies (e.g. figures 3-10). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the plurality of elements of Kato to provide angles and width that varies as taught by Ehrmann, to provide better rigidity and varying rigidity (inherent do to having the plurality of element at an angle and inherent do to having width varying, small width will provide more rigidity and wider width provide less rigidity).
Claim(s) 27, 33 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al (JP2005090527A). This applies to all claims having range of material thickness (30 to 90% or 25 to 100%).
Kanzaki discloses the invention as claimed above but fails to disclose the range of claims 27 and 33.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made range as claimed in claims 27 and 33, as a matter of design choice and practicable result of a value (e.g. engineering teaches that if one want a section to be more rigid one can increase thickness, as a projection or if one want a section to be less rigid one will reduce thickness, as a depression).
Claim(s) 27, 33 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kato. This applies to all claims having range of material thickness (30 to 90% or 25 to 100%).
Kato discloses the invention as claimed above but fails to disclose the range of claims 27 and 33.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made range as claimed in claims 27 and 33, as a matter of design choice and practicable result of a value (e.g. engineering teaches that if one want a section to be more rigid one can increase thickness, as a projection or if one want a section to be less rigid one will reduce thickness, as a depression).
Claim(s) 27, 33 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Katoin view of Yasutsue. This applies to all claims having range of material thickness (30 to 90% or 25 to 100%).
Kato discloses the invention as claimed above but fails to disclose the range of claims 27 and 33.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made range as claimed in claims 27 and 33, as a matter of design choice and practicable result of a value (e.g. engineering teaches that if one want a section to be more rigid one can increase thickness, as a projection or if one want a section to be less rigid one will reduce thickness, as a depression).
Claim(s) 27, 33 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Katoin view of Ehrmann. This applies to all claims having range of material thickness (30 to 90% or 25 to 100%).
Kato discloses the invention as claimed above but fails to disclose the range of claims 27 and 33.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made range as claimed in claims 27 and 33, as a matter of design choice and practicable result of a value (e.g. engineering teaches that if one want a section to be more rigid one can increase thickness, as a projection or if one want a section to be less rigid one will reduce thickness, as a depression).
Claim(s) 27, 33 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Katoin view of Johnen. This applies to all claims having range of material thickness (30 to 90% or 25 to 100%).
Kato discloses the invention as claimed above but fails to disclose the range of claims 27 and 33.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made range as claimed in claims 27 and 33, as a matter of design choice and practicable result of a value (e.g. engineering teaches that if one want a section to be more rigid one can increase thickness, as a projection or if one want a section to be less rigid one will reduce thickness, as a depression).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borowski discloses elements that are angled and having varying width and Josephson discloses limitations of claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675